     Case 2:15-md-02641-DGC Document 22105 Filed 09/15/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTICT OF ARIZONA
 8
 9    IN RE: Bard IVC Filters Products             No. MDL 15-02641-PHX-DGC
      Liability Litigation,
10                                                 ORDER
11
12
13          The Special Master, the Hon. Marina Corodemus, has submitted to the Court her
14   final report regarding common benefit fee and expense allocations. The Court will
15   authorize issuance of the report, ex parte, to all Participating Counsel, and will reset the
16   deadlines for the appeal process (see Doc. 22101 at 2), after discussing the report with the
17   Special Master and Plaintiffs’ Co-Lead Counsel and the Co-Chairs of the Common Benefit
18   Fee and Cost Committee (“CBFCC”). The September 24 deadline for filing appeals to the
19   Special Master’s report, and the October 8 deadline for responses to any appeals, are
20   vacated.
21          Plaintiffs’ Co-Lead Counsel shall, by September 17, 2021, provide a copy of this
22   order to each CBFCC member and all Participating Counsel.
23          IT IS SO ORDERED.
24          Dated this 15th day of September, 2021.
25
26
27
28


                                                  1
